Carroll, J.
The defendant made a contract with Louis Fisher to build a four-family house for the sum of $7,000. Fisher was to furnish all material and provide all the labor. The plaintiffs agreed with Fisher to do the stair work on the premises, furnishing labor and material for the entire price of $120. This work was completed September 28, 1915; demand for payment was made on Fisher, and refused. Within thirty days from the completion of the work, on October 26, 1915, one of the plaintiffs called on the defendant and informed her that he would place a lien on the premises unless she agreed to pay their claim. Thereupon the defendant agreed in writing to pay the amount due on the contract. The plaintiffs gave no notice of their intention to claim a. lien for material. The jury found for the plaintiffs.
It is provided by R. L. c. 197, § 2, that “If such agreement is for labor performed or furnished and for materials furnished under an entire contract and for an entire price, a lien for the labor alone may be enforced, if the value of such labor can be distinctly shown; but it shall not be enforced for an amount greater than the entire contract price.” Under this section a subcontractor may maintain a lien for labor if its value can be distinctly shown, even if the contract was entire and there was an entire price for both labor and material, and although no notice of an intention to claim a lien for material was given. Casey v. Weaver, 141 Mass. 280. Moore v. Erickson, 158 Mass. 71. Scannell v. Hub Brewing Co. 178 Mass. 288, 292.
There was evidence that the value of the labor could be distinctly shown; and that at the time when the defendant agreed to pay the plaintiffs they could have filed a valid lien for the labor performed or furnished, under their contract, in the erection of the building. The defendant’s promise to pay the plaintiffs was based upon a legal consideration; and, although the lien could be enforced for the labor only and the value of the labor formed but a small part of the entire claim, the mere inadequacy of the consideration, in the absence of fraud, is no defence to the plaintiff’s right to recover. Dean v. Carruth, 108 Mass. 242.

Exceptions overruled.